Citation Nr: 0503981	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-14 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to August 
1945, including service in World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied the appellant's claims of 
entitlement to service connection for the cause of the 
veteran's death and to eligibility for Dependents' 
Educational Benefits under Chapter 35, Title 38, United 
States Code.  The appellant, the surviving spouse of the 
veteran, perfected a timely appeal of these determinations to 
the Board.  

In February 2005, the Board granted the appellant's motion to 
have her case advanced on the Board's docket.

In addition, the Board notes that the appellant, in 
statements submitted to the RO, states that because the 
veteran was evaluated as 80 percent disabled in connection 
with his service-connected disabilities and received 
compensation for these disabilities, she should receive help 
from VA after his death.  The Board construes this contention 
as a request for Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  To date, VA has 
not considered this claim.  It is therefore referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran died on November [redacted], 2000 at the age of 85; 
the immediate cause of the veteran's death as shown on the 
death certificate was cardiopulmonary arrest due to small 
cell lung cancer with liver metastasis; no other conditions 
were identified as significant in contributing to his death; 
an autopsy was not performed.

2.  At the time of the veteran's death, service connection 
was in effect for bilateral deafness, evaluated at 80 percent 
disabling; pes planus, evaluated at 10 percent disabling; and 
anxiety disorder, evaluated at 10 percent disabling; for a 
combined total evaluation of 80 percent disabling.

3.  The evidence shows that the veteran's small cell lung 
cancer with liver metastasis did not have its onset during 
service, did not develop within one year of his discharge, 
and is not otherwise related to a disease or injury of 
service origin.

4.  No disease or injury of service origin contributed 
substantially or materially to cause the veteran's death.


CONCLUSIONS OF LAW

1.  A disease or disability of service origin did not 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004). 

2.  The requirements for eligibility for dependents 
educational assistance under Chapter 35, Title 38, United 
States Code, have not been met.  38 C.F.R. §§ 3.807, 21.3020, 
21.3021 (2004).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126; codified as 
amended at 5102, 5103, 5106 and 5107 (West 2002) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001); codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  

The VCAA also includes notification provisions, requiring VA 
to notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In an August 2001 letter, VA notified the appellant of the 
VCAA and VA's obligations under the act, to include the 
evidence needed to support her claim.  In the discussion 
contained in this letter, the appellant was effectively 
furnished notice of the types of evidence that she needed to 
send to VA in support of her claim, as well as the types of 
evidence VA would assist in obtaining.  The appellant was 
informed of her responsibility to identify, or to submit 
directly to VA, evidence showing the cause of death, evidence 
of an injury, disease or other event in service, and medical 
evidence of a relationship between an injury, disease, or 
event in service and the cause of the veteran's death.  The 
letter informed the appellant that this evidence could 
consist of a copy of the death certificate, a medical opinion 
from the veteran's physician, and copies of the veteran's 
treatment records that she may have in her possession.  
Further, the appellant was informed of the evidence obtained 
or received by VA, and that VA would assist her in obtaining 
medical records she identified as related to the claim.  The 
letter in effect requested that the appellant provide VA with 
or identify any additional evidence that she possessed or 
knew of that could help to substantiate her claim.  Thus, the 
Board finds that VA complied with the notice requirements of 
the VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Board also finds that VA has made reasonable efforts to 
obtain relevant records in support of the claim.  In this 
regard, the veteran's service medical records and death 
certificate are associated with the claims folder.  Pertinent 
hospital and medical records have also been obtained and 
associated with the claims folder.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument and additional evidence.  The appellant has 
not alleged that there are any outstanding medical records or 
records tending to show a relationship between the veteran's 
service and the cause of his death.  The Board consequently 
finds that the duty to assist the veteran in obtaining 
records in connection with the instant appeal has been 
fulfilled.  38 U.S.C.A. § 5103A.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the appellant has not been 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).



II.  Service connection for the cause of the veteran's death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a veteran who 
served for 90 days or more during a period of war (or during 
peacetime after December 31, 1946) develops a chronic 
disorder, such a malignant tumor, to a compensable degree 
within a prescribed period after separation from service (one 
year for a malignant tumor), such disease may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. 3.307, 3.309 (2003).

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 2002).  The death of a veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.312(a).  To establish 
service connection for the cause of the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2003).  The service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2003).  Contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

In this case, the evidence of record shows that the veteran 
died on November [redacted], 2000 at the age of 85.  The cause of the 
veteran's death as shown on the death certificate was 
cardiopulmonary arrest due to small cell lung cancer with 
liver metastasis, which was the sole disability listed as the 
immediate cause of death..  No other conditions were 
identified as significant in contributing to his death and an 
autopsy was not performed.

The appellant does not contend, and the evidence does not 
establish, that the veteran had any cardiopulmonary problems 
or any form of cancer in service, or that a malignant tumor 
was present to a compensable degree within one year after 
service.  Indeed, the earliest evidence that the veteran had 
lung cancer was immediately prior to his death in 2000, 55 
years after the veteran's discharge from active duty.  At 
that time the cancer had metastasized to his liver and the 
veteran died soon after.  Instead, the appellant essentially 
contends that the veteran died while he was service-connected 
for various disabilities and that, as his surviving spouse, 
VA should take care of her after his death.  

As noted above, service connection will be granted to a 
veteran that develops a chronic disorder, such as a malignant 
tumor, in service or to a compensable degree within a 
prescribed period after separation from service (one year for 
a malignant tumor).  38 C.F.R. § 3.309(a).  Here, however, 
the evidence does not show that the veteran was found to have 
any cardiopulmonary condition or cancer in service or within 
one year of his discharge from service.  The record also 
contains no medical evidence or opinion indicating a nexus 
between any incident of service and the cause of the 
veteran's death.  Instead, the record reveals that the 
veteran's small cell lung cancer with liver metastasis was 
diagnosed after the veteran was hospitalized with lethargy in 
2000.  He died shortly after admission.
 
The Board is cognizant of the appellant's contention that she 
ought to receive continuing assistance from VA in light of 
the severity of the veteran's service-connected disabilities.  
The Board has therefore referred a claim for Dependency and 
Indemnity Compensation (DIC) under the provisions of 38 
U.S.C.A. § 1318 to the RO for appropriate action.  That 
contention, however, is unrelated to the question regarding 
whether the veteran's death was of service origin.  The 
record in this case contains no competent medical evidence 
establishing a nexus between the veteran's service or his 
service-connected disabilities and the cardiopulmonary arrest 
due to small cell lung cancer with liver metastasis from 
which he died.  As such, there is no medical evidence of 
record that shows that a disability of service origin 
substantially or materially contributed to cause the 
veteran's death.  

In reaching this determination, the Board does not wish in 
any way to diminish the veteran's heroic service in World War 
II.  The Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound by 
on these matters by the medical evidence of record.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In the absence of competent medical evidence to support the 
claim, the claim for service connection for the cause of the 
veteran's death must be denied. 

III.  Entitlement to Dependents' Educational Assistance.

The appellant has also raised the issue of entitlement to 
Dependents' Education Assistance benefits under 38 U.S.C.A. 
Chapter 35.  In Sabonis v. Brown, 6 Vet. App. 426 (1994), the 
Court held that in cases in which the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Because the Board has denied 
service connection for the cause of the veteran's death, and 
since the record reflects that the veteran was not evaluated 
as having disability total and permanent in nature as a 
result of service connected disability at the time of his 
death, any child or surviving spouse of the veteran is not 
eligible for such benefits, and entitlement to Dependents' 
Educational Assistance Benefits is not warranted as a matter 
of law.  38 U.S.C.A. § 3501(a);  38 C.F.R. §§ 3.807, 21.3020, 
21.3021.


ORDER

1.  The claim for service connection for the cause of the 
veteran's death is denied

2.  Entitlement to dependents educational assistance pursuant 
to Title 38, United States Code, Chapter 35 is denied.   



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


